EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on February 1, 2022.

The application has been amended as follows: 

In claim 1, at line 1, the term “use in” has been deleted.
In claim 1, at line 5, the phrase  “at least one of:” as been deleted and replaced with   --an amount of marine algal glycoprotein and an amount of glucuronic acid selected from the group consisting of--.
In claim 4, at line 1-2, the phrase  :a molecular weight of the marine algal glycoprotein is 0.2-3000 kDa” has been deleted and replaced with  --the marine algal glycoprotein molecular weight is 0.2-3000 kDa--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are not anticipated by nor rendered obvious by the closest prior art.  The combination of marine algal glycoprotein and glucuronic acid in the amounts claimed is not obvious and the form claimed takes the formulation outside of the realm of a 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4, 6, 8-9 and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699